DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This non-final office action is responsive to Applicant’s submission filed 06/01/2022. Currently, claims 1-20 are pending. Claim 1 has been amended. Claims 2-20 are newly added. No claims have been canceled. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Pub. No. 2016/0098689 (Bowles et al. – hereinafter Bowles ‘689) in view of U.S. Patent Appl. Pub. No. 2016/0132840 (Bowles et al. – hereinafter Bowles ‘840), and further in view of U.S. Patent Appl. Pub. No. 2013/0198089 (Bowles et al. – Bowles ‘089).

Referring to claim 1, Bowles ‘689 discloses a kiosk for accepting a portable electronic device from a client in exchange for payment, comprising: 
at least one display; [See paragraph 0036, Fig. 1]  
one or more cameras; [See paragraphs 0036, 0039]
a portable device receiving arrangement; [See paragraphs 0036, 0041] 
a payment dispensing arrangement; [See paragraphs 0043, 0086]
at least one communication connection to a remote server and/or operator; and [See paragraphs 0051-0053, Fig. 4]
at least one processor configured to: [See paragraph 0048]
determine a value for the portable electronic device based upon aspects including the detected characteristics, and displaying the determined value on said at least one display for approval by the client; [See paragraphs 0041, 0069, 0072, 0085]
based upon the determined value, provide a payment to the client via the payment dispensing arrangement; and [See paragraphs 0043, 0086]
deposit the portable electronic device in the kiosk for subsequent collection. [See paragraphs 0078, 0086] 
Bowles ‘689 does not explicitly disclose the limitation: in conjunction with the remote server and/or operator, control an application program executing on the portable electronic device to display selected patterns on a display of the portable electronic device or play selected audio files over speakers of the portable electronic device and one or more the cameras or microphones to detect characteristics of the portable electronic device. 
Bowles ‘089 teaches a system with the limitation: in conjunction with the remote server and/or operator, control one or more the cameras or microphones to detect characteristics of the portable electronic device. [See paragraphs 0063, 0071, 0073 – The remote operator uses the camera to inspect the electronic device. The cameras are movable for different field of view.]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Bowles ‘689 to have incorporated a remote operator controller feature as in Bowles ‘089 with the motivation of assessing the physical and/or electrical condition of a device to be recycled. [See Bowles ‘689 paragraph 0029] 
Bowles ‘840 teaches a system with the limitation: in conjunction with the remote server and/or operator, control an application program executing on the portable electronic device to display selected patterns on a display of the portable electronic device or play selected audio files over speakers of the portable electronic device. [See paragraphs 0074, 0106, 0107] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system executing the method of the combination of Bowles ‘689 and Bowles ‘089 to have incorporated a physical and/or electrical analysis as in Bowles ‘840 with the motivation of assessing the physical and/or electrical condition of a device to be recycled. [See Bowles ‘840 paragraphs 0023, 0074]

Referring to claim 2, Bowles ‘689 discloses the kiosk according to claim 1, wherein the at least one processor is further configured to, in response to detecting the portable electronic device, prompt the client to execute the application program on the portable electronic device. [See paragraphs 0140, 0142 – The kiosk prompts the user to connect the electronic device to the kiosk. The connection is established by displaying instructions to the user to enter authentication information. This will require the user executing the app.]

Referring to claim 3, the combination of Bowles ‘689 and Bowles ‘089 discloses the kiosk according to claim 1, wherein the at least one processor is further configured to receive said audio output from the speakers and to either analyze the received audio at the kiosk or transmit the received audio to the remote server and/or operator. [See Bowles ‘689 paragraphs 0158-0160 – Various tests are performed on the different features of the device accordingly.] 

Referring to claim 4, the combination of Bowles ‘689 and Bowles ‘089 discloses the kiosk according to claim 3 above. The combination does not explicitly disclose the limitation: wherein the at least one processor is further configured to detect said displayed selected patterns and to either analyze the detected patterns at the kiosk or transmit information regarding the detected pattern to the remote server and/or operator. 
Bowles’ 840 teaches a system with the limitation: wherein the at least one processor is further configured to detect said displayed selected patterns and to either analyze the detected patterns at the kiosk or transmit information regarding the detected pattern to the remote server and/or operator. [See paragraphs 0074, 0106, 0107] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system executing the method of the combination of Bowles ‘689 and Bowles ‘089 to have incorporated a physical and/or electrical analysis as in Bowles ‘840 with the motivation of assessing the physical and/or electrical condition of a device to be recycled. [See Bowles ‘840 paragraphs 0023, 0074]

Referring to claim 5, the combination of Bowles ‘689 and Bowles ‘089 discloses the kiosk according to claim 3 above. The combination does not explicitly disclose the limitation: wherein the at least one processor is further configured to coordinate the display of the selected patterns on the display of the portable electronic device and transmission of images and/or audio of the portable electronic device to the server and/or operator. 
Bowles’ 840 teaches a system with the limitation: wherein the at least one processor is further configured to coordinate the display of the selected patterns on the display of the portable electronic device and transmission of images and/or audio of the portable electronic device to the server and/or operator. [See paragraphs 0074, 0106, 0107] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of the combination of Bowles ‘689 and Bowles ‘089 to have incorporated a physical and/or electrical analysis as in Bowles ‘840 with the motivation of assessing the physical and/or electrical condition of a device to be recycled. [See Bowles ‘840 paragraphs 0023, 0074]

Referring to claim 6, Bowles ‘689 discloses the kiosk according to claim 3, wherein the at least one processor is further configured to mechanically move the portable electronic device while capturing images of it. [See paragraphs 0039, 0040]
 
Referring to claim 7, Bowles ‘689 discloses the kiosk according to claim 3, wherein the at least one processor is further configured to move one or more cameras while capturing images of the portable electronic device. [See paragraph 0039 – The one or more cameras and/or other imaging devices can be movable to capture images of the device at various angles for evaluation.]
 
Referring to claim 8, the combination of Bowles ‘689 and Bowles ‘089 discloses the kiosk according to claim 1 above. The combination does not explicitly disclose the limitation: wherein the controlling of the application program further includes any of (1) using a camera of the portable electronic device to capture one or more images and causing the portable electronic device to transmit the captured one or more images to the kiosk, to the remote server and/or operator, (2) using a microphone of the of the portable electronic device to capture one or more sounds played by the kiosk and causing the portable electronic device to transmit the captured one or more sounds to the kiosk, to the remote server and/or operator, (3) causing the portable electronic device to capture one or more accelerometer readings while the portable electronic device is being mechanically moved and causing the portable electronic device to transmit the captured one or more accelerometer readings to the kiosk, to the remote server and/or operator, and (4) causing the portable electronic device to capture one or more readings of signal strength of a wireless signal or a cellular signal while the portable electronic device is being mechanically moved and causing the portable electronic device to transmit the captured one or more readings of signal strength to the kiosk, to the remote server and/or operator. 
 Bowles’ 840 teaches a system with the limitation: wherein the controlling of the application program further includes any of (1) using a camera of the portable electronic device to capture one or more images and causing the portable electronic device to transmit the captured one or more images to the kiosk, to the remote server and/or operator, (2) using a microphone of the of the portable electronic device to capture one or more sounds played by the kiosk and causing the portable electronic device to transmit the captured one or more sounds to the kiosk, to the remote server and/or operator, (3) causing the portable electronic device to capture one or more accelerometer readings while the portable electronic device is being mechanically moved and causing the portable electronic device to transmit the captured one or more accelerometer readings to the kiosk, to the remote server and/or operator, and (4) causing the portable electronic device to capture one or more readings of signal strength of a wireless signal or a cellular signal while the portable electronic device is being mechanically moved and causing the portable electronic device to transmit the captured one or more readings of signal strength to the kiosk, to the remote server and/or operator. [See paragraphs 0074, 0106, 0107] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of the combination of Bowles ‘689 and Bowles ‘089 to have incorporated a physical and/or electrical analysis as in Bowles ‘840 with the motivation of assessing the physical and/or electrical condition of a device to be recycled. [See Bowles ‘840 paragraphs 0023, 0074] 

Referring to claim 9, Bowles ‘689 teaches the kiosk according to claim 1, wherein the at least one processor is further configured to display a plurality of questions to the client on the at least one display, wherein the plurality of questions is dynamically selected based upon a determined type of the portable electronic device and/or a determined characteristic of the client. [See paragraphs 0096, 0100, 0109] 
 
Referring to claim 10, Bowles ‘689 discloses the kiosk according to claim 1, wherein the at least one processor is further configured to display a plurality of questions to the client on the at least one display, wherein the plurality of questions is dynamically selected based upon said detected characteristics of the portable electronic device. [See paragraphs 0096, 0100, 0109] 
 
Referring to claim 11, Bowles ‘689 discloses the kiosk according to claim 1, further comprising a plurality of connectors for portable electronic devices, wherein the at least one processor is further configured to selectively provide the client with a connector from the plurality of connectors based upon a determined type of the portable electronic device. [See paragraphs 0037, 0038]
 
Referring to claim 12, Bowles ‘689 discloses the kiosk according to claim 1, wherein the kiosk further comprises an electronically controlled door for accessing the portable device receiving arrangement. [See paragraphs 0036, 0040] 

Referring to claim 13, Bowles ‘689 discloses the kiosk according to claim 12, wherein the at least one processor is further configured to open the electronically controlled door upon command from the remote server and/or operator. [See paragraphs 0036, 0040] 

Referring to claim 14, Bowles ‘689 discloses the kiosk according to claim 1, wherein the electronically controlled door is controlled by the at least one processor to open in different amounts according to a determined type of the portable electronic device. [See paragraphs 0036, 0040, 0044, 0160 – The kiosk can be used to evaluate different types of devices including smartphones, tablets, laptops, etc. The door of the kiosk can retract to accommodate the recycled device. Thus, it is inherent that the door can retract to accommodate devices of different sizes.] 
 
Referring to claim 15, Bowles ‘689 teaches the kiosk according to claim 1, further comprising a housing, wherein a first camera and a second camera are arranged on the front of the housing such the first camera view includes substantially all of the area in front of the kiosk in which the client may stand while using the kiosk, and the second camera view includes an access door of the payment dispensing arrangement. [See paragraphs 0043, 0053, Fig. 1]
 
Referring to claim 16, Bowles ‘689 discloses the kiosk according to claim 1, further comprising an accessory bin with an electronically controlled door. [See paragraphs 0037, 0042, Fig. 1]

Referring to claim 17, Bowles ‘689 discloses the kiosk according to claim 1, further comprising a fingerprint scanner configured to obtain a fingerprint of the client, wherein the at least one processor is further configured to associate the fingerprint with an agreement relating to transfer ownership of the portable electronic device. [See paragraphs 0043, 0102]

Referring to claim 18, Bowles ‘689 discloses the kiosk according to claim 1, further comprising a client id scanner configured to scan a client id to obtain a scanned client id, wherein the at least one processor is further configured to transmit an image of the client captured by one of the cameras and the scanned client id to the remote server and/or operator. [See paragraphs 0043, 0080, 0101, 0102, 0123]

Referring to claim 19, Bowles ‘689 discloses the kiosk according to claim 1, further comprising a charging station configured to deliver a predetermined amount of charge to a plugged in device. [See paragraph 0037] 

Referring to claim 20, Bowles ‘689 discloses a system comprising: 
a plurality of call center terminals; [See paragraph 0053, Fig. 4]
at least one central server; [See paragraph 0053, Fig. 4] 
a network communicatively connecting the plurality of call center terminals and the at least one central server; and [See paragraph 0050, Fig. 4]
a plurality of kiosks, each kiosk configured for accepting a portable electronic device from a client in exchange for payment, and comprising: [See paragraph 0050, Fig. 4]
at least one display; [See paragraph 0036, Fig. 1]  
one or more cameras; [See paragraphs 0036, 0039]
a portable device receiving arrangement; [See paragraphs 0036, 0041]
a payment dispensing arrangement; [See paragraphs 0043, 0086]
at least one processor configured to: [See paragraph 0045] 
determine a value for the portable electronic device based upon aspects including the detected characteristics, and displaying the determined value on said at least one display for approval by the client; [See paragraphs 0041, 0069, 0072, 0085]
based upon the determined value, provide a payment to the client via the payment dispensing arrangement; and [See paragraphs 0043, 0086]
deposit the portable electronic device in the kiosk for subsequent collection. [See paragraphs 0078, 0086] 
Bowles ‘689 does not explicitly disclose the limitation: in conjunction with the central server and/or an operator at one of the call center terminals, control an application program executing on the portable electronic device to display selected patterns on a display of the portable electronic device or play selected audio files over speakers of the portable electronic device and one or more cameras of the plurality of cameras or microphones to detect characteristics of the portable electronic device. 
Bowles ‘089 teaches a system with the limitation: in conjunction with the central server and/or an operator at one of the call center terminals, control one or more cameras or microphones to detect characteristics of the portable electronic device. [See paragraphs 0063, 0071, 0073 – The remote operator uses the camera to inspect the electronic device. The cameras are movable for different field of view.]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Bowles ‘689 to have incorporated a remote operator controller feature as in Bowles ‘089 with the motivation of assessing the physical and/or electrical condition of a device to be recycled. [See Bowles ‘689 paragraph 0029] 
Bowles ‘840 teaches a system with the limitation: in conjunction with the central server and/or an operator at one of the call center terminals, control an application program executing on the portable electronic device to display selected patterns on a display of the portable electronic device or play selected audio files over speakers of the portable electronic device. [See paragraphs 0074, 0106, 0107] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system executing the method of the combination of Bowles ‘689 and Bowles ‘089 to have incorporated a physical and/or electrical analysis as in Bowles ‘840 with the motivation of assessing the physical and/or electrical condition of a device to be recycled. [See Bowles ‘840 paragraphs 0023, 0074]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687